Citation Nr: 1204206	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for leftward deviated nasal septum (claimed as nasal fracture residuals).

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

5.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to December 1978.
 
The issues pertaining to service connection for bilateral hearing loss come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2010, a statement of the case was issued in June 2011, and a substantive appeal was received in June 2011. 

The remaining issues on appeal come before the Board on appeal from a November 2006 rating decision by the RO.  A notice of disagreement was received in August 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in March 2008.  

The Veteran requested a Board hearing in Washington, D.C., which was scheduled in January 2012.  However, he failed to appear and has not filed a motion requesting a new hearing.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected leftward deviated nasal septum is not manifested by obstruction of one nasal passage or half obstruction of both nasal passages.

2.  Right knee disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service. 

3.  Left knee disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service.

4.  Service connection for bilateral hearing loss was denied by the RO in a July 2008 rating decision; a notice of disagreement was not received to initiate an appeal from that decision.

5.  Certain evidence received since the July 2008 rating decision in connection with the bilateral hearing loss claim is not cumulative or redundant of evidence of record in July 2008 and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected leftward deviated nasal septum have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.17, 4.21, 4.31, 4.97 Diagnostic Code 6502 (2011).

2.  Right knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may they be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Left knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may they be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The July 2008 rating decision, which denied entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 2002).
	
5.  New and material evidence has been received since the July 2008 rating decision denying service connection for bilateral hearing loss and, thus, the issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in June 2006, October 2009 and December 2009 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The RO provided VCAA notice to the Veteran prior to rating decisions on appeal.  Accordingly, the requirements set out in Pelegrini v. Principi, 18 Vet.App. 112 (2004) have been met.  Further, the notices also provided information of the types of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   

Since the issue of entitlement to an initial higher rating for leftward deviated nasal septum is a downstream issue from that of service connection (for which a VCAA letter was duly sent in June 2006), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United States Court of Appeals for Veterans Claims has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  
 
With respect to whether new and material evidence has been received to reopen a claim for hearing loss, the October 2009 and December 2009 notices informed the claimant of what evidence was necessary to establish entitlement to service connection.  Further, the December 2009 notice informed the Veteran of what constitutes new and material evidence.  Moreover, the letter observed that the Veteran was previously denied service connection because the condition neither occurred in nor was caused by service and the letter specifically requested evidence showing that the Veteran's hearing loss was associated with noise exposure in service.  Thus, the requirements set forth in Kent have been satisfied. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes complete service treatment records, service personnel records, New York Department of Corrections records and a VA examination report.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

With respect to the issues pertaining to the Veteran's leftward deviated nasal septum and knee disabilities, the Veteran was afforded a VA examination in October 2006.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide these issues on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  The Board observes that the RO attempted to afford the Veteran another VA examination with respect to his leftward deviated nasal septum in June 2011.  However, due to his incarceration, the Veteran failed to appear.  The claims file documents that the correctional facility will not bring the Veteran to the VA for an examination and the VA does not have personnel that can go to the correctional facility to conduct the examination.  Moreover, importantly, there has been no evidence that the Veteran's disability has increased in severity since the October 2006 VA examination. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

II.  Compensable Rating for Leftward Deviated Nasal Septum

The Veteran is seeking an initial compensable rating for leftward deviated nasal septum.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected leftward deviated nasal septum is currently rated as noncompensable pursuant to the criteria for rating deviation of the nasal septum under 38 C.F.R. § 4.97, Diagnostic Code 6502.  This code provides a maximum 10 percent disability rating where there is deviation of nasal septum of traumatic origin with 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side.  The Board notes that the provisions of 38 C.F.R. § 4.31 provide that in every instance where the schedule does not provide a zero percent evaluation for the Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The Veteran filed a claim for service connection in February 2005.  He was afforded a VA examination in October 2006.  The claims file was reviewed.  The examiner observed that the Veteran suffered a traumatic injury to the nose in August 1978, which was established as a comminuted fracture.  The Veteran reported some difficulty with air entry and exit from the nose, which manifested more when the Veteran had colds, typically twice a year and lasting for four to five weeks.  The Veteran reported no allergies, sinus congestion or pain relative thereto during these episodes.  The Veteran was not subject to epistaxis; however, at times, he would hock up bloody mucus from postnasal drip.  Physical examination revealed symmetrical facies and an anatomical nasal bridge.  The nasal passages revealed the septum, deviated to the left, in about a two to one ration of areas of nasal aperture, which was obvious when compressing alternate nares.  The examination revealed normal turbinates and nasal mucosa with a somewhat excess of mucus at this time.  The frontal and maxillary sinuses were nontender to percussion.  The impression was deviated septum, which the examiner opined was related to the injury in service.  

Prior to filing his claim, treatment records from the New York Department of Corrections showed that in April 2000, the Veteran complained of congestion and cough.  Again, in May 2004, the Veteran presented complaining of an upper respiratory infection with nasal congestion.  Additional treatment records are essentially negative for associated symptoms. 

As noted above, the RO attempted to afford the Veteran another VA examination in June 2011.  However, due the Veteran's incarceration, he was unable to report to this examination.  Again, the claims file showed that the correctional facility would not bring the Veteran to the VA for the examination and the VA did not have personnel that could report to the correctional facility to conduct the examination.  Moreover, there is no evidence that the Veteran's disability had increased in severity since the October 2006 examination.  Accordingly, the Board must rely on the current evidence of record and given that the claims file was reviewed by the October 2006 VA examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for rating purposes.  

Therefore, when applying the relevant medical evidence in this case to the criteria set forth above, the Board finds that Veteran's disability picture does not more closely approximate the criteria required for a 10 percent disability rating under 38 C.F.R.  § 4.7, Diagnostic Code 6502.  Post service treatment records do not reflect any significant symptoms associated with the service-connected leftward deviated nasal septum.  The current examination does not reflect deviation of nasal septum of traumatic origin with 50 percent obstruction of the nasal passage on both sides or complete obstruction of one side.  Again, the examiner only found deviation on the left in about a two to one ration of areas of nasal aperture.  Further, there is no evidence of pertinent symptomatology to warrant a compensable rating under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510 - 6514.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Nevertheless, in this case, the Veteran has not provided any lay evidence demonstrating significant nasal symptoms.  In turn, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the VA examination also largely contemplates the Veteran's descriptions of symptoms.  

In conclusion, a preponderance of the evidence is against a finding that a compensable rating for leftward deviated nasal septum is warranted.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, there has been no indication that the Veteran's service-connected leftward deviated nasal septum has rendered the Veteran unemployable.   

III.  Service connection for Right and Left Knee Disabilities  

The Veteran is also seeking entitlement to service connection for right and left knee disabilities.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records showed that the Veteran reported right knee pain in October and November 1978.  The impression was patellar pain.  A follow up November 1978 record showed that the Veteran complained of tender spots on the right knee and the assessment was multiple hematoma on the right leg.  A November 1978 service examination prior to discharge showed that the Veteran was diagnosed with chondromalacia of the right knee.  However, in his contemporaneous medical history, the Veteran denied a trick or locked knee.  In a December 1978 statement, the Veteran reported that there had been no change in his medical condition since the last examination.  Importantly, service treatment records are silent with respect to any complaints of or diagnosis pertaining to the left knee.  

The first post service evidence that the Veteran had a right or left knee disability that manifested in service was the current December 2004 claim.  In that claim, the Veteran asserted that he injured his left knee when he stepped in a hole and fell while in service.  In February 2005, the Veteran filed a statement requesting to amend his original claim indicating that he was actually seeking service connection for a right knee injury and was claiming his left knee disability as secondary to his right knee.  

New York Department of Corrections treatment records showed that in July 1996 and September 1997, the Veteran was given a medical excuse/permit due to wearing a left knee brace.  Subsequently, a March 2000 record showed that the Veteran complained of left knee pain.  A contemporaneous x-ray of the left knee showed possible mild degenerative osteoarthritic changes with minimal narrowing of the knee joint space medially.  Follow up treatment records continued to show complaints of left knee pain.  A June 2004 record showed an impression of torn medial meniscus and recommended arthroscopy and meniscectomy.  An October 2004 record showed that the Veteran twisted his left knee back in November.  However, it noted that an MRI was normal.  In October 2004, the Veteran underwent left knee arthroscopy and plica resection.    
  
In April 2005, the Veteran reported bilateral knee pain.  A May 2005 x-ray of the right knee was normal.  Follow up treatment records continued to show complaints of bilateral knee pain.  In October 2005, the Veteran underwent arthroscopy with plica resection on the right knee.  Follow up treatment records still showed right knee pain.  A July 2006 MRI of the right knee was also normal.  In November 2006, the Veteran underwent another right knee arthroscopy with medial partial meniscectomy.  The postoperative diagnoses were chondromalacia grade I and medial meniscus tear.  

At the October 2006 VA examination, the Veteran reported injuring his right knee in service.  It was noted that the service medical record supported his visit to sick call.  It was observed that at separation, the Veteran was diagnosed with chondromalacia of the right patella manifested by pain.  The examiner observed that medical records fall silent thereafter.  He observed the October 2004 treatment record and subsequent surgery.  He also indicated that symptoms developed in the right knee leading to the October 2005 surgery on the right knee where an essentially normal joint was found, save an enlarged medical plica, which was resected.  After examining the Veteran, the examiner diagnosed medial plica syndrome, bilaterally.  

The examiner noted that the record did not support trauma to the right knee and the findings on arthroscopic surgery do not support the impression at separation from military service as a chondromalacia.  The examiner continued that the medial plica syndrome was first noted on the left and then on the right, thereby suggesting that recovery of the left plica excision unmasked the symptoms of the right plica syndrome that was likely concurrently present with that of the left.  Therefore, the examiner believed that it was not as likely as not that the Veteran's right leg condition described in the November 1978 service medical record, was responsible for the Veteran's current knee condition.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Therefore, based on the evidence of record, the Board concludes that service connection for right and left knee disabilities is not warranted.  Although service treatment records document right knee chondromalacia, there is no competent medical evidence linking the Veteran's current knee disabilities to service.  Importantly, after reviewing the claims file and examining the Veteran, the October 2006 VA examiner found that the Veteran's current right and left knee disabilities were not related to service and provided a detailed rationale for this opinion.  There is no medical evidence of record to refute this opinion.  Further, there was no evidence of arthritis within one year of discharge so the service incurrence of degenerative joint disease may not be presumed.  Moreover, it was approximately 18 years after the Veteran's discharge from active duty service before any medical evidence of a knee disability so there is no supporting medical evidence of a continuity of pertinent symptomatology.  Significantly, the first medical evidence of any knee problems  was with respect to the left knee, which was not documented as being injured in service.  The first post service medical evidence pertaining to the right knee was approximately 27 years after service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  
 
The Board also acknowledges the Veteran's assertions relating his current right knee disability to the incident in service, and his left knee disability to his right knee.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Here, while the Veteran is not competent to provide a nexus opinion linking his current disability to the right knee problem in service, he is competent to say that he experienced symptoms while in service, and there is an incident concerning the right knee documented in the service treatment records.  He is also competent to report a continuity of symptoms since service.  However, the Board must assign no probative weight to the Veteran's current assertions that his right knee symptoms have continued to the present as they are inconsistent with the other evidence of record.  For example, it is reasonable to expect that the Veteran would have reported ongoing problems with his right knee since service if he was in fact experiencing them.  Importantly, although he claims his left knee is due to his right knee, he reported problems with his left knee first in 1996.  Again, the first evidence of any complaints for the right knee is approximately in 2005, which, as noted above, was approximately 27 years after his discharge from active duty service.  His failure in this regard also diminishes his credibility regarding a continuity of symptoms since service.  

The Board also finds it significant that in his initial claim, he asserted that he injured his left knee when he fell in a hole in service.  Then in a subsequent statement, he claimed it was his right knee.  Nevertheless, while the service treatment records documented right knee pain, there is no documentation of any sort of fall or injury.  These inconsistencies also diminish the Veteran's credibility.  Accordingly, the Board finds that the Veteran is not credible to the extent that he reports a continuity of symptoms of the right knee since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."  Thus, given the Veteran's lack of credibility, his statements are outweighed by the other evidence of record, specifically the October 2006 VA examination, which found no link to service.  

Moreover, given that service connection has not been awarded for a right knee disability, there is no basis for awarding secondary service connection for the left knee under 38 C.F.R. § 3.310.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for right and left knee disabilities.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

IV.  New and Material Evidence for Bilateral Hearing Loss

The present appeal also includes the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  Entitlement to service connection for bilateral hearing loss was initially denied in an April 2006 rating decision.  Although the Veteran did not submit a notice of disagreement to this decision, additional pertinent medical evidence was received within one year in May and August 2006.  Accordingly, the April 2006 decision was not considered final with respect to this issue pursuant to 38 C.F.R. § 3.156(b).  Nevertheless, the RO again denied the claim in a July 2008 rating decision.  The Veteran failed to initiate an appeal from this determination and no additional pertinent medical evidence was filed within the appeal period.  Under the circumstances, the July 2008 rating decision became final.  38 U.S.C.A. § 7105(c).  

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Although the RO reopened the current claim and decided it on the merits, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the July 2008 rating decision, additional evidence has become part of the record, including additional treatment records from the New York Department of Corrections, which showed that the Veteran was seen for hearing loss as early as  February 2001.  At that time, the Veteran reported acoustic trauma history of grenades.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
25
25
45
X
70
Left
10
15
20
X
25

The assessment was mild sensorineural hearing loss in the left ear and mild to profound sensorineural hearing loss in the right ear.  The examiner noted very poor word discrimination.  The examiner also observed that the Veteran reported a history of acoustic trauma in the military, but reported noticeable decrease in the right ear in the last three years.  Follow up treatment records continued to show treatment for hearing loss up to November 2008.  In his June 2010 notice of disagreement, the Veteran reported that his hearing had been going down for years and he discovered how bad his hearing was when he got put in prison.  

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Therefore, in light of additional medical evidence showing complaints of hearing loss as early as 2001, the Veteran's additional statements concerning acoustic trauma and of pertinent symptomatology since service and in accordance with Shade, the Board finds that the additional evidence submitted since the July 2008 rating decision is new and material.  The evidence is not redundant of evidence already in the record in July 2008, and the evidence relates to the unestablished fact of whether the Veteran's bilateral hearing loss is linked to noise exposure in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. § 5108.


ORDER

1.  A compensable rating for leftward deviated nasal septum is not warranted.  

2.  Service connection for a right knee disability is denied. 

3.   Service connection for a left knee disability is denied.  

4.  New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  To that extent, the appeal is granted, subject to the directions set forth in the following Remand section of this decision.


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He has asserted that his bilateral hearing loss was due to exposure to small arms fire and grenades during basic training.  He has also indicated that he was also exposed to hazardous noise levels as a helicopter repairman and tank driver.  Service personnel records showed that the Veteran received a rifle M-16 marksman qualification badge and hand grenade explosives qualification badge.  The Veteran was also in a helicopter repair course until he was eliminated from the course in early October 1978.  The Veteran's entrance examination showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
5
5
5
X
15
Left
15
10
5
X
10

Further, his discharge examination showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
20
20
20
X
0
Left
25
15
10
X
0

Importantly, although his hearing was normal at discharge, there appeared to be a downward shift in hearing thresholds from the entrance examination to the discharge examination.  Moreover, post service treatment records from the New York Department of Corrections showed that the Veteran currently suffers from a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The Veteran has indicated that he has had hearing problems since service.  However, the Veteran has not been afforded a VA examination to determine the etiology of his hearing loss.  The Board recognizes that the Veteran is currently incarcerated.  However, his incarceration does not negate VA's statutory obligation to assist in the development of his claim.  38 U.S.C.A. § 5103A.  Further, the Court has indicated that even though incarcerated, a veteran should be accorded the same assistance as non-incarcerated veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not have the authority under 38 U.S.C.A. § 5711 to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility, VA's duty to assist an incarcerated veteran extends, if necessary, to either having him examined by a fee-basis physician or requiring a VA physician to examine him at the prison where he resides.  Id. at 191. 

The M21-1MR contains a provision for scheduling examinations of incarcerated veterans.  The manual calls for the RO or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

Therefore, given the Veteran's noise exposure in service, an indication of a downward shift of hearing thresholds in service, the Veteran's lay statements of hearing problems since service, and a current diagnosis of bilateral hearing loss, the Board finds that the RO should take appropriate steps to afford the Veteran an appropriate VA examination.  See McLendon v. Nicholson, 20 Vet.App. 79 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA audiological examination with a licensed audiologist to determine the nature, extent and etiology of any currently manifested hearing loss.  The claims file must be made available to the examiner for review.  The examiner should clearly report findings pursuant to 38 C.F.R. § 3.385.  After examining the Veteran and reviewing the claims file, the examiner should opine whether it is at least as likely as not (a 50% or higher degree of probability) that any current hearing loss is related to noise exposure during service.  A detailed rationale for all opinions expressed should be furnished.

2.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

3.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if the issue on appeal may be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


